DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 8 are entitled to a priority date of September 27, 2012.


Claim Objections

Claims 1 – 3 and 5 – 7 are objected to because of the following informalities:    

Claim 1, Line 6 should be corrected to “the working fluid.”
Claim 2, Line 4 should be corrected to “the working fluid.”
Claim 3, Line 4 should be corrected to “the working fluid.”
Claim 5, Line 6 should be corrected to “the working fluid.”
Claim 6, Line 4 should be corrected to “the working fluid.”
Claim 7, Line 2 should be corrected to decrease instead of increase. 
Claim 7, Line 4 should be corrected to “the working fluid.”

Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of Laughlin et al. (US 10012448) in view of Davidson et al. (US 9316121). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 13 of US 10012448
A method of controlling turbomachinery speed, the method comprising:

in a closed cycle fluid path of a pumped thermal system operable in a heat engine mode and a heat pump mode, circulating a working fluid through the closed cycle fluid path including, in sequence, a compressor, a hot side heat exchanger, a turbine, and a cold side heat exchanger in both the heat engine mode and the heat pump mode, and circulating a working fluid through the closed cycle fluid path in the same direction through the compressor and the turbine in both the heat engine mode and the heat pump mode;

determining an increase in a shaft speed of the turbine; and

responsive to the determination of the increase in the shaft speed of the turbine, transferring a quantity of the working fluid from the closed cycle fluid path to an auxiliary working fluid tank.
A method for storing and releasing energy, the method comprising: 

(a) providing a system comprising a closed cycle comprising, in sequence, a compressor, a first heat storage unit, a turbine and a second heat storage unit configured to circulate a working fluid, 

wherein the system further comprises an auxiliary tank for the working fluid, and wherein the first and second heat storage units exchange heat with the working fluid flowing through the closed cycle; and 

(b) alternately and sequentially operating the system in a refrigerator mode and a heat engine mode, wherein in the refrigerator mode, mechanical work is used to transfer thermal energy from the second heat storage unit to the first heat storage unit, and wherein, in the heat engine mode, thermal energy transferred from the first heat storage unit to the second heat storage unit is used to provide mechanical work, wherein the working fluid flows through, in sequence and in the same direction, the compressor, the first heat storage unit, the turbine, and the second heat storage unit in both the refrigerator mode and the heat engine mode.


As seen above, the US Patent discloses the sequence in both directions, with the first and second heat storage units of the US Patent being equivalent to the hot and cold side heat exchangers of the present application. The US Patent also discloses an auxiliary tank which is capable of transferring a quantity of the working fluid to and from the closed cycle fluid path. The US Patent does not explicitly disclose that the transferrin of the fluid is responsive to the determination of the increase in the shaft speed of the turbine. Davidson teaches a closed cycle Brayton cycle including a compressor (14), cold side heat exchanger (28), turbine (26), and hot side heat exchanger (500). Davidson further teaches an auxiliary working fluid tank (104) which serves to add or remove working fluid from the closed cycle. Davidson teaches that the turbine is designed to operate at essentially constant speed (Col. 3, Line 51) and that power generated is based on the mass flow rate through the closed cycle. Davidson also teaches monitoring a turbine speed (Col. 9, Line 4). As is widely known in the art, a sudden increase in turbine speed may be caused by a sudden decrease in load, and vice versa. Davidson goes on to teach that if the load ever falls below the current power output (thereby generating an increase in turbine speed), control valves open to transfer working fluid from the closed path to the reservoir (104), and vice versa (see Col. 11, Lines 57+: “If the desired power at set point power B is below the current power, then the controller system 102 will cause the isolation valve 106 to open and the high pressure leg fills the reservoir 104 through the isolation valve 106. In this way, inventory (that is, supercritical fluid mass) in the loop is removed from the high pressure leg, thereby causing decreases in the compressor inlet 34 pressure, mass flow rate, and electric power generated by the electrical power generator 27. Likewise, if the set point power B exceeds the actual current power, the controller system 102 will cause isolation valve 108 to open, thereby adding supercritical fluid inventory to the loop from the reservoir 104 and thus increasing the compressor inlet 34 pressure and electrical power output from the electrical generator 27”). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of the US Patent by implementing the method recited in order to more efficiently operate the system by managing mass flow rate through the closed cycle. 

Although no comparative table is shown for the rest of the claims, they too are obvious over the US Patent in view of Davidson.



Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of Laughlin et al. (US 11156385) in view of Davidson et al. (US 9316121). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below: 

Claim 1 of Instant Application
Claim 9 of US 11156385
A method of controlling turbomachinery speed, the method comprising:

in a closed cycle fluid path of a pumped thermal system operable in a heat engine mode and a heat pump mode, circulating a working fluid through the closed cycle fluid path including, in sequence, a compressor, a hot side heat exchanger, a turbine, and a cold side heat exchanger in both the heat engine mode and the heat pump mode, and circulating a working fluid through the closed cycle fluid path in the same direction through the compressor and the turbine in both the heat engine mode and the heat pump mode;

determining an increase in a shaft speed of the turbine; and

responsive to the determination of the increase in the shaft speed of the turbine, transferring a quantity of the working fluid from the closed cycle fluid path to an auxiliary working fluid tank.
A method of controlling a system operable in a heat engine mode and a heat pump mode, the method comprising:

in a closed cycle fluid path of a pumped thermal system, circulating a working fluid through the closed cycle fluid path including, in sequence in sequence and in the same direction, a compressor, a hot side heat exchanger, a turbine, and a cold side heat exchanger in both the heat engine and heat pump modes, 

wherein the closed cycle fluid path comprises a high pressure leg and a low pressure leg; and 

removing a quantity of the working fluid from the closed cycle fluid path by opening a first fluid connection between the high pressure leg and a pressure tank, such that pressure of the working fluid in the high pressure leg decreases and pressure of the working fluid in the pressure tank increases, wherein the pressure tank is in fluid communication with the working fluid on the high pressure leg over the first fluid connection adjacent to an inlet of the turbine, and wherein the pressure tank is in fluid communication with the working fluid on the low pressure leg over a second fluid connection adjacent to an outlet of the turbine.


As seen above, the US Patent discloses the sequence in both directions. The US Patent also discloses a pressure tank which removes a quantity of the working fluid from the closed cycle fluid path. The US Patent does not explicitly disclose that the transferring of the fluid is responsive to the determination of the increase in the shaft speed of the turbine. Davidson teaches a closed cycle Brayton cycle including a compressor (14), cold side heat exchanger (28), turbine (26), and hot side heat exchanger (500). Davidson further teaches an auxiliary working fluid tank (104) which serves to add or remove working fluid from the closed cycle. Davidson teaches that the turbine is designed to operate at essentially constant speed (Col. 3, Line 51) and that power generated is based on the mass flow rate through the closed cycle. Davidson also teaches monitoring a turbine speed (Col. 9, Line 4). As is widely known in the art, a sudden increase in turbine speed may be caused by a sudden decrease in load, and vice versa. Davidson goes on to teach that if the load ever falls below the current power output (thereby generating an increase in turbine speed), control valves open to transfer working fluid from the closed path to the reservoir (104), and vice versa (see Col. 11, Lines 57+: “If the desired power at set point power B is below the current power, then the controller system 102 will cause the isolation valve 106 to open and the high pressure leg fills the reservoir 104 through the isolation valve 106. In this way, inventory (that is, supercritical fluid mass) in the loop is removed from the high pressure leg, thereby causing decreases in the compressor inlet 34 pressure, mass flow rate, and electric power generated by the electrical power generator 27. Likewise, if the set point power B exceeds the actual current power, the controller system 102 will cause isolation valve 108 to open, thereby adding supercritical fluid inventory to the loop from the reservoir 104 and thus increasing the compressor inlet 34 pressure and electrical power output from the electrical generator 27”). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of the US Patent by implementing the method recited in order to more efficiently operate the system by managing mass flow rate through the closed cycle. 

Although no comparative table is shown for the rest of the claims, they too are obvious over the US Patent in view of Davidson.


Allowable Subject Matter

Claims 1 – 8 would be allowable upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), and upon correction of the claim informalities presented above. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, July 23, 2022